  8:19-cv-00532-RFR-MDN Doc # 17 Filed: 07/10/20 Page 1 of 2 - Page ID # 211




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

DONALD ROBERTS, and LUSTGARTEN
& ROBERTS, P.C., L.L.O.,
                                                                           8:19CV532
                  Plaintiffs/Counter Defendants,

       vs.
                                                                   AMENDED
ALPS PROPERTY & CASUALTY                                    CASE PROGRESSION ORDER
INSURANCE COMPANY,

                  Defendant/Counter Claimant,

       and

MARKEL INSURANCE CO.,

                         Defendant.

        This matter comes before the Court on the parties’ Joint Motion to Extend Progression
Order (Filing No. 16). After review of the parties’ motion, the Court finds good cause to grant
the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Progression Order (Filing No. 16) is
granted, and the case progression order is amended as follows:

             1)     The status conference on July 27, 2020 is cancelled.

             2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
                    Federal Rules of Civil Procedure is extended to October 16, 2020. Motions to
                    compel written discovery under Rules 33, 34, and 36 must be filed by
                    November 16, 2020.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not
                    be filed without first contacting the chambers of the undersigned magistrate
                    judge on or before the motion to compel deadline to set a conference to discuss
                    the parties’ dispute, and after being granted leave to do so by the Court.

             3)     The deposition deadline is extended to December 1, 2020.
    8:19-cv-00532-RFR-MDN Doc # 17 Filed: 07/10/20 Page 2 of 2 - Page ID # 212




              4)     The deadlines for identifying and completing expert disclosures1 for all experts
                     expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   December 30, 2020
                            For the defendants:                   February 26, 2021
                            Plaintiffs’ rebuttal:                 April 23, 2021

              5)     The status conference scheduled for October 2, 2020, is cancelled. The trial and
                     pretrial conference will not be set at this time. A planning conference to discuss
                     case progression, dispositive motions, the parties’ interest in settlement, and the
                     trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on January 29, 2021, at 9:00 a.m. by telephone. Counsel shall
                     use the conferencing instructions assigned to this case to participate in the
                     conference.

              6)     The deadline for filing motions to dismiss and motions for summary judgment
                     is extended to February 26, 2021.

              7)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is May 25, 2021.

              8)     The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.

              9)     All requests for changes of deadlines or settings established herein shall be
                     directed to the undersigned magistrate judge. Such requests will not be
                     considered absent a showing of due diligence in the timely progression of this
                     case and the recent development of circumstances, unanticipated prior to the
                     filing of the motion, which require that additional time be allowed.


         Dated this 10th day of July, 2020.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
